DETAILED ACTION
Claims 1-11 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants arguments and amendments, the 112F interpretation of the claims is Withdrawn. 
Examiner’s Response: Applicants amendments no longer require a 112F Interpretation.
Following Applicants arguments and amendments, the 112A rejection of the claims is Withdrawn.
Examiner’s Response: Applicants amendments no longer require a 112F Interpretation and obviate the 112A rejection of the claims.
Applicant’s Argument: The amendment to the claims is supported by the specification.
Examiner’s Response: The Examiner agrees, looking at page 11 fourth full paragraph.
Following Applicants arguments and amendments, the 112B rejection of the claims is Withdrawn.
Examiner’s Response: 
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 and 9-11 rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. USPPN 2016/0092629 (hereinafter “Sato”) in view of Klinge et al. USPPN 2007/0181743 (hereinafter “Klinge”).
Regarding claim 1, Sato teaches An intake designing method that designs a shape of an intake of an aircraft, the method comprising: (Abstract, Figure 1, 6A and 6B, [0008], [0013], [0020], A shape of an aircraft intake is designed)
setting a value of a design parameter that is related to a design target on a basis of an input operation, the design target being directed to …, and an intake duct of the aircraft, (Abstract, [0013], [0015], a design parameter for an intake is inputted)
setting a shape of the design target on a basis of the set value of the design parameter; ([0013], [0015], A shape is set bases on the design parameter)
analyzing an aerodynamic characteristic and a radar cross-section characteristic of the design target, through creating, on a basis of the set shape of the design target, (Abstract, [0012], [0013], [0015]-[0019], [0050], An aerodynamic and radar cross section are analyzed based on the shape)
an analytical model directed to an analysis of the aerodynamic characteristic and an analytical model directed to an analysis of the radar cross-section characteristic, and through calculating, on a basis of the created analytical models, the aerodynamic characteristic and the radar cross-section characteristic of the design target; (Abstract, Figure 2, [0013], [0015], [0017], [0042], [0067]-[0069], a model is used to calculate the aerodynamic and radar cross section of the aircraft)
determining whether an analysis result obtained by the analyzing satisfies a preset design condition; (Abstract, [0013], [0015], [0018], [0072], the result is analyzed to see if it satisfies the conditions)
updating the value of the design parameter when the analysis result obtained by the analyzing is determined by the determining as not satisfying the design condition; and ([0013], [0016], [0073], the design is updated when the result does not satisfy the design)
repeating the setting the shape of the design target, the analyzing, the determining, and the updating the value of the design parameter, until the analysis result obtained by the analyzing is determined by the determining as satisfying the design condition. (Abstract, [0013], [0073], [0075], the cycle is repeated until the analysis satisfies the design)
Sato does not explicitly disclose the design target being directed to a front fuselage, a bump, the front fuselage being positioned more forward of an airframe of the aircraft than the bump, the bump being positioned in front of the intake; wherein setting the value of the design parameter includes 1) setting a compression request associated with a shock wave at the bump and 2) setting, as the design parameter, parameters related to i) an angle of a virtual cone by which the shock wave is generated and ii) a projection position and a connection surface shape of the front fuselage, and wherein setting the shape of the design target includes 1) determining, based on a computational fluid dynamics (CFD) analysis, the shock wave associated with the virtual cone that satisfy the set compression request, 2) projecting the shape of the front fuselage onto the determined shock wave, 3) setting a shape of a leading edge of a compression surface so that the leading edge is disposed along an intersecting line of the projected shape of the front fuselage with the determined shock wave, 4) tracking a streamline from the leading edge of the compression surface, 5) defining a shape of the streamline as the compression surface, and 6) determining, as a shape of the bump, a shape formed by coupling the compression surface and a throat of the intake duct.
the design target being directed to a front fuselage, a bump, (Abstract, Figure 1, [0009], [0038], [0041], a front fuselage and bump are part of the design)
the front fuselage being positioned more forward of an airframe of the aircraft than the intake, the bump being positioned in front of the intake; (Abstract, Figure 1, [0009], [0038], [0041], The Aircraft shows the order of Fuselage, bump and intake)
wherein setting the value of the design parameter includes 1) setting a compression request associated with a shock wave at the bump and ([0005] compression surfaces including the bump; [0036] are defined by compression requirements)
2) setting, as the design parameter, parameters related to i) an angle of a virtual cone by which the shock wave is generated and ([0009], the angle of the cone is defined by conceptual design)
ii) a projection position and a connection surface shape of the front fuselage, and (Figure 1, [0032], the compression surfaces and a cowl are formed outwardly along the fuselage)
wherein setting the shape of the design target includes 1) determining, based on a computational fluid dynamics (CFD) analysis, the shock wave associated with the virtual cone that satisfy the set compression request, ([0036] after the compression surface is defined to meet compression requirements a CFD analysis tool models the shock produced by the system)
2) projecting the shape of the front fuselage onto the determined shock wave, (Figure 2, the fuselage is placed into the shock system)
3) setting a shape of a leading edge of a compression surface based on projecting the shape of the front fuselage onto the determined shock wave, ([Figures, 1, 2, 6, 7, 10 and 11, 

Examiner’s Note: As described in the first paragraph of the summary on page 2 of the specification as filed, the front fuselage is the area positioned more forward than the intake. As seen in the figures and described in the cited passages, Klinge is referring to the area of the aircraft in front of the intake, as required by the claim.

4) tracking a streamline from the leading edge of the compression surface, (Abstract, Figure 7, [0038], [0041], Stream lines are meshed into the CAD environment and run down the projected bump leading edge of the compression surface)
5) defining a shape of the streamline as the compression surface, and (Figure 11, [0040], streamlines define the compression surface itself)
6) determining, as a shape of the bump, a shape formed by coupling the compression surface and a throat of the intake duct. (Figure 8, [0038], [0041], streamlines provide the basis for surfaces of the bump leading edge to the inlet throat)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sato with Klinge as the references deal with the design of aircraft features, in order to implement a system that designs the fuselage and bump of an intake to meet a set of parameters. Klinge would modify Sato by including the fuselage and bump in the design of the intake system as well as performing CFD operations to ensure the design meets requirements. The benefit of doing so is the system substantially eliminates or reduces 

Regarding claim 3, the combination of Sato and Klinge teach the limitations of claim 1. Sato teaches wherein the updating the value of the design parameter includes optimizing the design parameter to allow a solution that satisfies the design condition to be obtained. ([0016], [0018], [0019], [0037], [0044], [0051]-[0055], An optimization function is used to find a solution that satisfies the design)

Regarding claim 5, the combination of Sato and Klinge teach the limitations of claim 1. Klinge teaches wherein the design target includes a cowl of the intake. (Figure 1, [0009], [0038], [0041], a part of the design includes the cowl)

Regarding claim 7, the combination of Sato and Klinge teach the limitations of claim 3. Klinge teaches wherein the design target includes a cowl of the intake. (Figure 1, [0009], [0038], [0041], a part of the design includes the cowl)

In regards to claim 9, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 10, it is the apparatus embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

In regards to claim 11, it is the apparatus embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

Claims 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Klinge, and in further view of Amiri et al. “Investigation of Total Pressure Distribution at Aerodynamic Interface Plane of an "S-shaped" Air Intake at Sideslip Condition” (hereinafter “Amiri”)
Regarding claim 2, the combination of Sato and Klinge teach the limitations of claim 1. The combination of Sato and Klinge does not explicitly disclose the analyzing including: calculating the aerodynamic characteristic of the design target related to a design point, the design point being based on a first airframe speed that is in a supersonic region, the design point being associated with a first elevation angle of the airframe or a first sideslip angle of the airframe; and calculating the aerodynamic characteristic of the design target related to an off-design point the off-design point being based on i) second airframe speed that is less than the first airframe speed, and ii) a second elevation angle of the airframe greater than the first elevation angle of the airframe in the design point or a second sideslip angle of the airframe greater than the first sideslip angle of the airframe in the design point.
Amiri teaches the analyzing including: calculating the aerodynamic characteristic of the design target related to a design point, the design point being based on a first airframe speed that is in a supersonic region, the design point being associated with a first elevation angle of the airframe or a first sideslip angle of the airframe; and (Abstract, Introduction, Total Pressure Distortion, Physical Domain and Flight Conditions, Flow Conditions, Table 1, The aerodynamic 
calculating the aerodynamic characteristic of the design target related to an off-design point the off-design point being based on i) second airframe speed that is less than the first airframe speed, and ii) a second elevation angle of the airframe greater than the first elevation angle of the airframe in the design point or a second sideslip angle of the airframe greater than the first sideslip angle of the airframe in the design point. (Abstract, Introduction, Total Pressure Distortion, Physical Domain and Flight Conditions, Flow Conditions, Discussion Table 1-6, Figure 7, A range of angles is tested at various side slip angles from 0-40 degrees at both supersonic an subsonic speeds)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sato and Klinge with Amiri as the references deal with the design of aircraft features, in order to implement a system that designs aerodynamic characteristics at a variety of speeds based on sideslip. Amiri would modify Sato and Klinge by including the sideslip angles and a variety of intake speeds in the calculation. The benefit of doing so is an air intake can be designed that performs at a range of side slip conditions. (Amiri Discussion)

Regarding claim 4, the combination of Sato, Klinge and Amari teach the limitations of claim 2. Sato teaches wherein the updating the value of the design parameter includes optimizing the design parameter to allow a solution that satisfies the design condition to be obtained. ([0016], [0018], [0019], [0037], [0044], [0051]-[0055], An optimization function is used to find a solution that satisfies the design)

Regarding claim 6, the combination of Sato, Klinge and Amari teach the limitations of claim 2. Klinge teaches wherein the design target includes a cowl of the intake. (Figure 1, [0009], [0038], [0041], a part of the design includes the cowl)

Regarding claim 8, the combination of Sato, Klinge and Amari teach the limitations of claim 4. Klinge teaches wherein the design target includes a cowl of the intake. (Figure 1, [0009], [0038], [0041], a part of the design includes the cowl)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Slater “Design and Analysis Tool for External-Compression Supersonic Inlets”: Also teaches using CFD to design a supersonic inlet, through the tracing of streamlines that define the compression surface.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147